FILED
                            NOT FOR PUBLICATION                              JUN 22 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


GORDON H. FLATTUM,                               No. 14-15903

              Plaintiff - Appellee,              D.C. No. 2:11-cv-02711-LKK-
                                                 GGH
 v.

STATE OF CALIFORNIA                              MEMORANDUM*
DEPARTMENT OF CONSUMER
AFFAIRS; et al.,

              Defendants,

LORRIE YOST,

              Defendant,

  And

PATTI BOWERS,

              Defendant - Appellant.


                   Appeal from the United States District Court
                      for the Eastern District of California
                  Lawrence K. Karlton, District Judge, Presiding




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                              Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

      Defendant Patti Bowers appeals from the district court’s order denying her

motion to dismiss on the ground of absolute immunity. We have jurisdiction under

28 U.S.C. § 1291. Stapley v. Pestalozzi, 733 F.3d 804, 809 (9th Cir. 2013). We

review de novo. Id. We reverse.

      The district court erred in denying Bowers absolute immunity because

Flattum alleges that Bowers signed and published a Statement of Issues containing

statements Bowers knew or should have known were false, and Bowers is entitled

to absolute immunity from damages with respect to these allegations. See Romano

v. Bible, 169 F.3d 1182, 1186 (9th Cir. 1999) (“Absolute immunity extends to

agency officials when they . . . initiate agency adjudication . . . .”); see also Cal.

Gov’t Code § 11504 (“A hearing to determine whether a . . . license . . . should be

granted . . . shall be initiated by filing a statement of issues.”). To the extent

Flattum asserts additional allegations against all defendants, he fails to allege facts

as to Bowers sufficient to state any plausible claims. See Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009) (to avoid dismissal, “a complaint must contain sufficient



          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                            2                                        14-15903
factual matter, accepted as true, to state a claim to relief that is plausible on its

face” (citation and internal quotation marks omitted)).

       Bowers’s unopposed motion to take judicial notice of documents, filed on

September 10, 2013, is granted.

       REVERSED and REMANDED.




                                             3                                      14-15903